Exhibit 10.1

 
RESOLUTIONS
OF THE
COMPENSATION COMMITTEE
OF PHH CORPORATION


June 7, 2007


 
WHEREAS, PHH Corporation (the “Corporation”) sponsors and maintains the PHH
Corporation 2005 Equity and Incentive Plan (the “Plan”), which is administered
by the Compensation Committee of the Corporation’s Board of Directors (the
“Committee”);


WHEREAS, Section 6(c) of the Plan authorizes the Committee to grant cash
incentive awards under an annual incentive program to the extent that
performance targets and other terms and conditions established by the Committee
are satisfied; and


WHEREAS, the Committee has determined that it is in the best interests of the
Corporation to establish and maintain the PHH Mortgage 2007 Management Incentive
Plan and the PHH Arval Management Incentive Plan (both effective January 1,
2007) with respect to the 2007 fiscal years of PHH Mortgage and PHH Arval (each
a “2007 Incentive Plan” and collectively the “2007 Incentive Plans”) under which
cash incentive awards will be granted to certain named executive officers and
other members of management (each an “Executive”) in an amount equal to the
product of an Executive’s base salary for 2007 and the Executive’s target annual
bonus percentage, to the extent that performance targets and other conditions
established by the Committee are determined to have been satisfied.


NOW, THEREFORE, BE IT:


RESOLVED, that the Committee hereby authorizes and approves the adoption of the
2007 Incentive Plans with respect to the 2007 fiscal year of PHH Mortgage and
PHH Arval, substantially in the forms set forth in Exhibit A and Exhibit B,
respectively, subject to further changes and modifications as may be deemed
appropriate upon the advice of counsel, under which cash incentive awards will
be granted to Executives of PHH Mortgage and PHH Arval, to the extent that
performance targets and other conditions established by the Committee are
determined to have been satisfied;


RESOLVED, that the Committee hereby approves the following performance targets
for the 2007 Incentive Plans:



______________
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



PHH Mortgage 2007 Incentive Performance Targets:


PTIAMI Target
(Before Accrual for MIP)
Individual Performance Maximum Performance Payout  Level
Company Performance Maximum Payout Level
Combined Maximum Payout level
Enhancements
$[***] million
100%
100%
100%
 
$[***] million
100%
120%
110%
Interpolation Payout
$[***] million
100%
150%
125%
 



PHH Arval 2007 Incentive Performance Targets:


PTIAMI
% Achieved
Pay Plan
$[***] million
100%
100%
$[***] million
110%
110%
$[***] million
125%
125%



RESOLVED, that the Committee hereby authorizes and approves cash incentive
awards to the Executives, and in the target amounts, as set forth on Exhibit C
with respect to the PHH Mortgage 2007 Incentive Plan and the PHH Arval 2007
Incentive Plan, to the extent that performance targets and other conditions
established by the Committee are determined to have been satisfied.
 
RESOLVED, that the appropriate officers and employees of the Corporation are
hereby authorized, empowered, and directed, in the name and on behalf of the
Corporation, to execute, acknowledge, and deliver any and all documents,
instruments, and papers, to give all notices that may be required or
appropriate, and to take or cause to be taken such actions as may be determined
to be necessary, appropriate or advisable to carry out the intent or purposes of
all of the foregoing resolutions, such determination to be evidenced
conclusively by the execution and delivery of such documents or the taking of
such actions.
 
______________
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


--------------------------------------------------------------------------------



Exhibit A


[phhmortgage.jpg]
PHH MORTGAGE
2007 MANAGEMENT INCENTIVE PLAN DOCUMENT


Plan Performance Term
 
PHH Mortgage operates the Management Incentive Plan (MIP) on a calendar year
basis, beginning
 
January 1 and ending December 31.  Plan targets are based on this performance
term.


Plan Targets
Eligible participants will have a total MIP target expressed as a percent of
base salary (varying by level).
Target payouts will be dependent upon successful achievement of company
performance defined as Pre-Tax Income After Minority Interest (PTIAMI)
performance for the plan term.
 
Once company performance is achieved, payout will be based on two factors; a
weighting of (Factor 1) 50%PHH Mortgage Financial Performance and (Factor 2) 50%
onIndividual Performance for the plan term.
 
The PHH Mortgage Financial Performance has a maximum factor payout of 150% and
the Individual Performance has a maximum factor payout of 100%.  The maximum
performance in both areas (150% Financial Performance and 100% Individual) offer
the opportunity for a total maximum MIP payout of 125% ([(150% *50%) + (100% *
50%)] = 125%.)  Participants may receive payout from none, one, or both of the
factors.


The PHH Mortgage Financial Performance Targets and associated maximum payout
levels are as follows:
 
PTIAMI Target
(Before Accrual for MIP)
Individual Performance Maximum Performance Payout  Level
Company Performance Maximum Payout Level
Combined Maximum Payout level
Enhancements
$[***] million
100%
100%
100%
 
$[***] million
100%
120%
110%
Interpolation Payout
$[***] million
100%
150%
125%
 



 
The Plan will payout at 100% of target when company financial performance
reaches PTIAMI (before MIP accrual) of $[***] million.
 
The Plan will payout at 110% of target when company financial performance
reaches PTIAMI (before MIP accrual) of $[***] million.
 
There is no interpolated payout between the 100% and 110% payout levels.
 
For PTIAMI (before MIP accrual) between $[***] million and $[***] million the
combined payout level will be interpolated between 110% and 124.9% achievement
of established PTIAMI target levels.
 
There is no payout to exceed 125% of the combined MIP targets.
 
______________
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------




Partial MIP Achievement Below Plan Targets
The funding of the Company MIP program is based on PTIAMI above $[***] million
before the MIP accrual.  The MIP accrual will be calculated, up to the Combined
Maximum Payout Level of 125%, as follows: (PTIAMI before MIP accrual) – ($[***]
million).  For example, if the “PTIAMI before MIP accrual” is $[***] million,
$[***] million in Partial MIP payouts will be accrued (i.e., $[***] million -
$[***] million = $[***] million in MIP payouts).  Should the Company achieve
PTIAMI (before MIP accrual) of between $[***] and $[***] Million, a team player
may receive a Partial MIP payout based on management’s discretion provided that
no individual shall receive more than the 100% maximum Payout.  See Appendix I
for additional information regarding the 2007 MIP accrual.


Factor 1: PHH Mortgage Financial Performance
Plan Performance Target: – PHH Mortgage Pre-Tax Income After Minority Interest
(PTIAMI)
 
Factor 2: Individual Performance
Plan Performance Target – Management by Objectives Personal Rating
Senior Leadership Team members will make an assessment of Individual Performance
based on performance relative to individual department goals and objectives for
the plan term.  Plan Performance on Individual Performance levels may not exceed
100% of the established Individual Performance level
 
Individual MIP Calculation Examples
 
Your individual MIP payout is based on the following:
 
1)  
Did the company achieve 100% of the PHH Mortgage Financial Performance target:

 
a.  
If no, then NO MIP payout will occur.

 
b.  
If yes, then the MIP opportunity will be split between the individual
performance (up to 50% of target bonus) and company performance (up to 75% of
target bonus) for a maximum bonus opportunity of 125% of target.

 
______________
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


--------------------------------------------------------------------------------



PHHMORTGAGE
 
2007 MANAGEMENT INCENTIVE PLAN DOCUMENT
 
Example 1:
 
Assumptions:
 
Ø  
PHH Mortgage achieves PTIAMI performance of $[***] million (106.3%)

 
Ø  
Manager Level Team Player with Base Salary of $70,000

 
Ø  
Team Player receives an Assigned Individual Performance Rating of 100%

 
Ø  
No proration circumstances apply

 
Ø  
In this scenario,

 
(a)  
PHH Mortgage Financial Performance is 100% of target

 
(b)  
Base Salary = $70,000

 
(c)  
MIP Target Percentage = 20%

 
(d)  
PHH Mortgage Financial Performance = 100%

 
(e)  
PHH Mortgage Financial Performance Weighting = 50%

 
(f)  
Assigned Individual Performance Rating= 100%

 
(g)  
Individual Performance Rating Weighting = 50%

 
(h)  
Proration Factor = 100%

 
Calculation:
 
MIP Payout           = (a) x {[(b) x (c) x (d) x (e)] + [(b) x (c) x (f) x (g)]}
x (h)
 
= 1.00 x {[$70,000 x 0.20 x 1.00 x 0.50] + [$70,000 x 0.20 x 1.00 x 0.50]} x
1.00
 
= 1.00 x {$7,000 + $7,000} x 1.00
 
= $14,000
 
Example 2:
 
Same assumptions as above, except:
 
Ø  
PHH Mortgage Financial Performance is 97.3% of target

 
Ø  
Assigned Individual Performance Rating is 100.0%

 
Calculation:
 
MIP Payout           = (a) x {[(b) x (c) x (d) x (e)] + [(b) x (c) x (f) x (g)]}
x (h)
 
= 0.00 x {[$70,000 x 0.20 x 0.00 x 0.50] + [$70,000 x 0.20 x 1.00 x 0.50]} x
1.00
 
= 0.00 x {$0 + $7,000} x 1.00
 
= $0
 
______________
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------


PHH MORTGAGE
2007 MANAGEMENT INCENTIVE PLAN DOCUMENT


Example 3:
 
Same assumptions as Example 1 above, except:
 
Ø  
PHH Mortgage Financial Performance is 110.0% of target

 
Ø  
Assigned Individual Performance Rating is 75.0%

 
Calculation:
 
MIP Payout           = (a) x {[(b) x (c) x (d) x (e)] + [(b) x (c) x (f) x (g)]}
x (h)
 
= 1.00 x {[$70,000 x 0.20 x 1.20 x 0.50] + [$70,000 x 0.20 x 0.75 x 0.50]} x
1.00
 
= 1.00 x {$8,400 + $5,250} x 1.00
 
= $13,650
 
Example 4:
 
Same assumptions as Example 1 above, except:
 
Ø  
PHH Mortgage Financial Performance is 125.0% of target

 
Ø  
Assigned Individual Performance Rating is 100.0%

 
Calculation:
 
MIP Payout           = (a) x {[(b) x (c) x (d) x (e)] + [(b) x (c) x (f) x (g)]}
x (h)
 
= 1.00 x {[$70,000 x 0.20 x 1.50 x 0.50] + [$70,000 x 0.20 x 1.00 x 0.50]} x
1.00
 
= 1.00 x {$10,500 + $7,000} x 1.00
 
= $17,500
 
Note:  Impact of personal contribution and performance can clearly be seen from
the examples above.
 
Example 1 shows a par target payout.
 
Example 2 shows the impact of having a slightly below PHH Mortgage performance
with an exceptional Individual Performance. Company did not achieve  at least
100% of the PHH Mortgage Financial target, so no MIP payout.
 
Example 3 shows the impact of having an above target PHH Mortgage performance
and a below target Individual Performance rating.
 
Example 4 shows both exceptional PHH Mortgage performance and exceptional
Individual Performance, resulting in maximum MIP payout potential.
 
Example 4 displays PHH Mortgage and individual performance at the maximum
performance in both areas (150% Financial & 100% Individual), therefore
achieving a total MIP payout of 125% or [(150% *50%) + (100% * 50%)] = 125%


--------------------------------------------------------------------------------



PHH MORTGAGE
2007 MANAGEMENT INCENTIVE PLAN DOCUMENT
 
Eligibility
If at any time during the plan term a Team Player is on a formal performance
improvement program and/or a formal disciplinary action occurs, the Individual
Performance component will be subject to a prorated percent up to and including
100% of the entire Individual Performance factor and will impact the MIP payout.


A Team Player must maintain a Full-Time schedule (30 hours per week or more) to
be eligible for MIP.


In certain scenarios, it may be necessary to adjust an individual’s MIP payment
outside of the parameters addressed within the plan.  PHH Mortgage Corporation
reserves the right to make these modifications as necessary.


New or Newly Promoted Team Players
Newly hired or promoted team players will receive a MIP payout that is prorated
to the month of hire or promotion.  If a promotion increases a team player’s MIP
percentage (expressed as percentage of base salary), the MIP payout will be
determined by a weighted calculation, based on the time period applicable to
each respective MIP percentage and base salary earnings.


Team players hired or promoted into MIP eligible positions after September 30,
2007 are not eligible to participate in the 2007 MIP.


Termination of Employment
Team players must be employed by PHH Mortgage Corporation at the time of payment
(usually February of the following year) in order to be eligible for a MIP
payout.


Leave of Absence
MIP payouts will be prorated for any leaves of absence. The proration will be
based on the total period of time of the leave of absence.


Death
In the event of the death of a team player, the estate of the deceased team
player will receive a payout based on his/her 2007 base salary earnings,
prorated according to time participating in the plan term.


Payout Approval
The MIP payout will be audited, approved, and administered by the Senior Vice
President of Finance and the Senior Vice President of Human Resources. PHH
reserves the right to terminate, amend, modify and/or restate this Program (in
whole or in part) at any time and without advance notice.
 


Changes to the Plan
Occasionally, changes in business conditions will necessitate a modification to
existing incentive plans.  PHH Mortgage Corporation management reserves the
right to modify the MIP as needed.  Any changes to the Plan will be approved by
the Senior Vice President of Finance and Senior Vice President of Human
Resources, and will be communicated in writing to all participants and their
managers.
 


Compliance on Code of Ethics Sign-Off
Payment of MIP is contingent upon recipient’s signing of the annual
acknowledgement of review of the Business Ethics and Conduct policy.


--------------------------------------------------------------------------------


[phhlogo2.jpg]

Exhibit B
 
2007 Incentive Plan Guidelines


Effective January 1, 2007 through December 31, 2007


PHH Arval’s 2007 Growth Strategies:
·  
Accelerate PHH Onboard

 
·  
Maximize predictive modeling for PHH Collision Prevention

 
·  
Sell new truck products

 
·  
Expand PHH Service Card platform

 
·  
Enhance North American synchronization

 
·  
Invest in best-in-class data quality

 
·  
Implement Rally to Results (R2R) enterprise-wide

 
·  
Leverage future communications channels

 
·  
Elevate focus on PHH talent

 
Details are available on the intranet under “Kilroy Compass.”
 
The information contained in this document is proprietary.  Sharing this
information with anyone who is not an employee of PHH Arval violates the PHH
Code of Ethics.


This document provides general guidelines for all incentive plan participants
except those who participate in the Share the Results Plan.  For details
regarding the Share the Results Plan, please reference the 2007 Share the
Results Plan Guidelines.


Introduction
 
PHH Vehicle Management Services, LLC, doing business as PHH Arval,  (hereafter
“PHH”) provides various incentive plans that enhance company unity as they gives
participants the opportunity to earn incentive compensation contingent on:
 
·  
Achievement of the 2007 strategic plan, growth strategy and financial
objectives.

 
·  
Successful achievement of key initiatives as identified by senior leadership.



Plan Participation
 
Participation is limited to employees whose positions and responsibilities
significantly impact financial performance and the achievement of strategic
business initiatives.  Contracted, temporary and casual employees are not
eligible.  Eligible participants are identified at the beginning of each year,
or at the time of promotion, transfer, or new hire to an eligible
position.  Participants who are hired during the year are eligible for a
prorated award, provided their start date is prior to October 1.  Individuals
hired between October 1 and December 31 are not eligible to
participate.  Individuals rehired at any time during the year with at least
three months of prior service during that year will be eligible for a prorated
payout.   Participants who experience a role change during the year may be
eligible to receive a prorated award.  Participation in any given year does not
ensure participation in subsequent years.  An equity review of participation
occurs each year.


Payout Targets
 
The payout target is expressed as a percentage of annual earnings.  A
participant's payout target is determined based on three criteria:  total
compensation as determined by the competitive marketplace, the appropriate mix
of base pay and the “at risk” component of incentive pay, and internal equity.
The payout target is
 

--------------------------------------------------------------------------------


fixed at the level of company, financial and other performance that constitutes
100% achievement; the actual payout percentage, and the percentage of earnings
it represents, will be dependent on the actual results achieved.


Plan Design
 
Plan elements and their weighting are reviewed each year.  Elements of the Plan
may include PHH financial performance, other total company performance measures,
team results and individual results.


Annual Plan Insert
 
The Annual Plan Insert is a separate document that will be provided to each Plan
participant.  The insert provides personalized details that  include:  payout
target, plan elements and payout timing on the various plan elements.


Financial Schedules
 
A financial schedule is developed for each financial element of the Plan.  The
schedule sets forth the percent of goal that must be achieved for the
corresponding payout percentage.  The financial schedule may be included on the
Annual Plan Insert or provided as a separate document.


Payouts
 
To receive payouts, participants must be actively employed by PHH through the
end of each payout period, as defined on each Annual Plan Insert.


Termination of employment prior to the last day of each payout period for any
reason other than death, disability, or retirement will lead to forfeiture of
payment and/or repayment of any incentives paid, but not earned.  In the event
of termination of employment for death, long-term disability, a leave of absence
that results in an administrative separation due to the length of the leave or
business need, or retirement, prorated payments may be made, with the review of
case-by-case circumstances and the specific approval of the SVP Human
Resources.  Participants with documented performance issues or on a Performance
Improvement Plan at any time during the year may jeopardize their eligibility to
receive a payout.


Payouts to participants with unresolved PHH debt will be held until the debt is
paid or, at PHH’s discretion, until an agreed-upon payment plan has been
established. PHH has the right to deduct any unresolved debt from incentive plan
payouts.


Other Provisions
 
As a condition of Plan participation and eligibility for any payout, the
participant agrees to comply with the rules, regulations, policies and standards
of business conduct of PHH, as well as the directions, assignments and
instructions provided by PHH’s leadership. PHH has the authority at its
discretion to withhold payment
 

--------------------------------------------------------------------------------


in the case of violations of rules, regulations, policies and standards of the
business including misconduct.


This Plan is subject to approval by the President and Chief Executive Officer,
the Senior Vice President, Finance, the Senior Vice President, Human Resources
and the Compensation Committee of the PHH Corporation Board of Directors. The
Plan is administered by the Director, Compensation.


These leaders have the sole authority to interpret and execute the provisions of
the Plan and make exceptions as warranted by special business
circumstances.  All decisions, actions or interpretations are final, conclusive
and binding to all parties.


PHH reserves the right to terminate, amend, modify and/or restate this Plan (in
whole or in part) at any time and without advance notice.


This Plan, or any action taken in connection with it, does not give the
participant the right to be retained as an employee with PHH.  No person
eligible to receive payouts shall have any rights to pledge, assign, or
otherwise dispose of any unpaid or anticipated Plan payments.


This Plan document is the exclusive property of PHH and must be surrendered to
PHH in the event of termination of employment.


 
George J. Kilroy
President & CEO
   
 
Rita L. Ennis
Sr. Vice President Human Resources
   
 
William R. Keenan
Sr. Vice President Finance


--------------------------------------------------------------------------------





EXHIBIT C


Named Executive Officers under the 2007 Incentive Plans




Executive
Position
Plan
Target Payout
(% of Base Salary)
Target
Payout Amount
         
George J. Kilroy
President and Chief Executive Officer – PHH Arval
PHH Arval 2007
Incentive Plan
100%
$450,000
         
Mark R. Danahy
Senior Vice President and Chief Financial Officer – PHH Mortgage
PHH Mortgage 2007
Incentive Plan
75%
$264,000
         



 
 

--------------------------------------------------------------------------------
